Citation Nr: 1015731	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss

2.  Entitlement to service connection for tinnitus

3.  Entitlement to an initial compensable evaluation for 
scars of the left ankle, right shoulder, back and left arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to 
October 2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the New York, New York, VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board acknowledges that the Veteran withdrew a request 
for a Board hearing before a Veterans Law Judge (VLJ) at the 
RO in a statement received in October 2009.  In January 2010, 
the Veteran received a letter from the VA notifying him that 
his appeal had been certified to the Board.  However, in a 
statement received on March 11, 2010, the Veteran requested a 
"Travel Board to be heard at the Winston-Salem Regional 
Office."  Inasmuch as the Veteran's request for a Travel 
Board hearing was made within 90 days after the case had been 
certified to the Board, his request shall be granted (see 
38 C.F.R. § 20. 1304 (a) (2009).

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
schedule the Veteran for a hearing before 
a Veterans Law Judge at the RO in 
Winston-Salem, North Carolina in 
accordance with applicable procedures.  A 
copy of the notice provided to the 
Veteran (and his appointed 
representative) of the scheduled hearing 
should be placed in the claims folder.  
If the Veteran ultimately decides not to 
wait for a hearing, the Veteran should 
withdraw the hearing request in writing 
to the RO.    

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


